Citation Nr: 1541989	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include whether the head trauma sustained in October 1983 was the result of willful misconduct. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The issue on appeal has been recharacterized as it appears on the cover page of the instant decision to encompass the initial findings that the October 1983 TBI was the result of willful misconduct and not considered to be in the line of duty.  

In July 2015, the Board awarded an increased 20 percent evaluation for the service-connected right ankle strain; consequently, the matter no longer remains in appellate status.  
 
The claim of service connection for TBI was also before the Board in July 2015 and remanded for further development and adjudication.  Unfortunately, for reasons and bases that will be discussed, another remand is required concerning the claim for service connection.  The need for this additional development primarily is because there was not compliance with the Board's prior remand directives (namely, the medical opinion obtained is inadequate) and the claim was not readjudicated nor was a supplemental statement of the case (SSOC) issued.  So the Agency of Original Jurisdiction (AOJ) has to correct this deficiency.


REMAND

As noted in the prior July 2014 remand, the Board determined that the October 2010 VA TBI examination was not adequate as the examiner failed to address the documented April 1982 in-service head injury, which the Veteran claims also contributed to his current residuals of a TBI.  The Board determined that such clarification was necessary because the October 1983 motor vehicle accident (with resulting head injury) was determined not to be in the line of duty due to the Veteran's own willful misconduct.  The RO was to obtain a supplemental medical opinion from the VA examiner who conducted the October 2010 VA TBI examination and ask whether it was at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a TBI were etiologically related to the in-service head injury for which the Veteran received treatment in April 1982.

The VA examination and opinion were rendered in August 2015, but unfortunately the opinion is inadequate.  Notably, the examiner simply stated "[i]t is at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a TBI are etiologically related to the in-service head injury."  The examiner noted both injuries in the examination report (motor vehicle accident and basketball incident), but failed to state with specificity, which head injury resulted in the TBI.  The Board notes that opinions rendered in March 2012 and June 2012 indicate the October 1983 motor vehicle accident caused the Veteran's head trauma.  The July 2015 Board remand is incorporated by reference. The examiner is asked to answer the specific questions set forth in the numbered paragraphs below, which require additional comment by the examiner.   

The RO then failed to readjudicate the issue on appeal.   If the benefit sought was not granted, the RO was to issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an appropriate opportunity to respond.  The case was returned to the Board without such action.  

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the additional development previously specified in the Board's July 2015 remand must be completed before readjudication of this claim.  


This service-connection claim consequently is again REMANDED for the following still additional development and consideration:

1.  Obtain an addendum opinion from the examiner who performed the August 27, 2015, VA examination, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Please provide clarification.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a TBI are etiologically related to the in-service head injury for which the Veteran received treatment in April 1982 while playing basketball.  In answering this question, the examiner is to be informed that the Veteran was presumed sound upon entrance to service despite indications that he had a craniotomy for a left cerebral aneurysm in high school, as the enlistment examination was negative for a neurological disorder.  The examiner must also reference VA opinions dated in March 2012 and June 2012 (motor vehicle accident more likely causing the Veteran's TBI) when answering the question.  The Board notes that the head injury that occurred in October 1983 while driving while intoxicated was found by the RO to have been due to willful misconduct, and cannot provide a basis for disability compensation.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

 2. Readjudicate the issue on appeal.  If the benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

